Citation Nr: 1114289	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for onychomycosis of the great toenails secondary to service connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2004 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).

In April 2009, the Board remanded this issue and the issue of entitlement for erectile dysfunction (ED) secondary to service connected type II diabetes for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequently, the issues of service connection for ED, claimed as secondary to diabetes mellitus, have been granted by a May 2010 Rating Decision.  Therefore, as service connection has been granted this issue is no longer before the Board for further review and will not be discussed in this decision.


FINDING OF FACT

The Veteran's onychomycosis of the great toenails is not secondary to his service connected diabetes mellitus, type II, and was not incurred in service or otherwise related to service, or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for onychomycosis of the great toenails secondary to service connected type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

In March 2004 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Veteran was not provided notice of the effective date and disability rating regulations, because service connection has been denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as attempting to obtain military personnel records, obtaining medical records and providing VA examination.  Consequently, the duty to notify and assist has been met.

Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2010).  Secondary service connection may be established for a disorder which is permanently aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

The Veteran contends that his onychomycosis of the great toenails is secondary to his service connected diabetes mellitus, type II.  He is currently service connected for (among others disabilities) diabetes mellitus with nephropathy at 20 percent evaluation.

The Veteran's in-service treatment records are absent of any treatment or complaint of onychomycosis and his June 1969 separation examination is also negative of any abnormal toe conditions.  See in-service treatment records, dated October 1967 to June 1969.

The Veteran underwent a VA examination in June 2004, where he was first diagnosed with onychomycosis in both great toenails.  However, there was no opinion as to whether it was etiologically related to his service connected diabetes mellitus, type II, or his military service.  See VA examination report, dated June 2004.  The Board notes that prior to this diagnosis, VA and private medical treatment records do not document a diagnosis for onychomycosis or any other toenail conditions.  

In September 2009, the Veteran was afforded another VA examination where he reported his diabetes caused the onychomycosis in his great toenails.  He stated he developed them when he returned from Vietnam.  The Veteran stated his toenails have become "thickened, grayish, hyperkeratotic, and they have not become better."  A physical examination revealed scaling and maceration in the webs between toes consistent with tinea pedis.  There was thickening, ridging, green, hyperkeratosis of all toenails consistent with onychomycosis."  Upon examination and review of the claims file, the VA examiner opined, "[t]he Veteran developed it after coming back from Vietnam, and this is less likely than not to be secondary to diabetes."  See VA examination, dated September 2009.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's onychomycosis of the great toenails is not secondary to his service-connected disabilities, and service connection is not established.  While it is appears that the Veteran currently has onychomycosis, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any toenail disorder and service.  Specifically, the September 2009 VA examination provides a negative nexus opinion as to the question of etiology.

Furthermore, despite the Veteran contention that his onychomycosis of the great toenails is secondary to the service connected disability, where the determinative issue involves causation or a medical diagnosis, competent medical evidence to the effect that the claim is possible or plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not meet this burden by merely presenting his opinion because he is not a medical health professional and his opinion does not constitute competent medical authority.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, while the Veteran is competent to describe his symptoms of onychomycosis of his toenails, he is not competent to comment on the etiology of the condition.  In addition, as previously stated, while the Veteran has a current diagnosis of onychomycosis, there is no indication from the evidence that it is related to service connected disabilities.

Therefore, since the preponderance of the evidence is against each the Veteran's service connection claim, the benefit-of- the-doubt doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for onychomycosis of the great toenails secondary to service connected type II diabetes mellitus is denied. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


